internal_revenue_service index numbers number release date cc intl plr-112314-98 date legend taxpayer domestic subsidiaries corp x individual a individual b dear this replies to a letter dated date supplemented by a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the elections required by sec_1_1503-2 for the net operating losses of the foreign-branch operations of taxpayer’s domestic subsidiaries listed on exhibit a which is incorporated herein by reference the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and in re plr-112314-98 other data may be required as a part of the audit process the foreign branches of taxpayer’s domestic subsidiaries listed on exhibit a constitute separate units as defined in sec_1_1503-2 each foreign_branch that is subject_to the income_tax of a foreign_country on its worldwide income or on a residence basis is therefore a dual_resident_corporation within the meaning of sec_1_1503-2 each of the foreign_branch operations of each domestic subsidiary constitutes a separate_unit non-hybrid entity within the meaning of sec_1_1503-2 since taxpayer has used the net operating losses generated by its foreign-branch separate units to offset the income of other affiliates on its consolidated_return taxpayer filed elections for the losses generated by the foreign-branch operations of the domestic subsidiaries with the exception of corp x which incurred a loss for the first time in in individual a taxpayer’s senior tax advisor and the employee responsible for preparing taxpayer’s elections reviewed sec_1_1503-2 and taxpayer’s policy with respect to filing the elections as part of this review individual a considered the exception to the definition of dual_consolidated_loss contained in sec_1_1503-2 based on this exception individual a concluded that taxpayer was not required to file an election with respect to any loss incurred by a branch in a foreign_country that prohibited consolidation with another person individual a discussed his interpretation with individual b taxpayer’s tax manager and individual a’s manager who agreed with individual a’s conclusion accordingly taxpayer did not file elections with respect to any net operating losses generated by the foreign branches of the domestic subsidiaries listed in exhibit a for the tax years in connection with the acquisition of taxpayer taxpayer gave permission to the acquiring_corporation to examine taxpayer’s income_tax returns and records the examination disclosed that taxpayer had not filed elections for the post- losses of certain foreign branches the acquiring_corporation and taxpayer agreed that taxpayer’s interpretation of the definition of a dual_consolidated_loss was inconsistent with the service’s interpretation although taxpayer’s in re plr-112314-98 and years are currently under examination by the irs the irs has not discovered taxpayer’s failure to make the elections with respect to the foreign branches post-1993 net operating losses sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service in the present situation sec_1_1503-2 fixes the time to file the elections therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time under sec_301_9100-3 until days from the date of this ruling letter to file the elections required by sec_1 g for the net operating losses of the foreign- branch operations of taxpayer’s domestic subsidiaries listed on exhibit a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the elections for the tax years at issue in re plr-112314-98 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representatives sincerely associate chief_counsel international by _______________________ allen goldstein reviewer
